Pee Cueiam,
W e see nothing in this record to justify us in reversing the decree of the court below dissolving the preliminary injunction. At the same time we deem it proper to say that upon final hearing it will be competent, and it may, perhaps, be the duty of the court below in the exercise of its equity powers, to make such order as the facts of the case may seem to require for the protection of life at this crossing, by the erection of gates, the employment of a watchman, or otherwise, at the expense of one or other of the parties, or at the expense of both, as to justice and equity shall seem meet.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.
See Penna. R. R. Co., Appellant, v. Braddock Electric Ry. Co., 152 Pa. 116.